UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED): June 19, 2014 GEI GLOBAL ENERGY CORP. (Exact name of registrant as specified in its charter) Nevada 333-171572 27-3429931 (State or other jurisdiction of incorporation or organization) (CommissionFile No.) (I.R.S. Employer Identification Number) 6060 Covered Wagons Trail Flint, Michigan 48532 (Address of principal executive offices) (810) 610-2816 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Director or Principal Officers; Election of Directors; Appointment of Principal Officers. WHEREAS, the Board of Directors desires to expand board as a step to building company management capital. BE IT RESOLVED THAT: Effective June 19, 2014, the Company Board of Directors approved the three (3) year board and director appoitment of Dr. Cleamon Moorer, Dean of School of Business, Madonna University. Item 5.03. Amendments to Articles of Incorporation or Bylaws; Changes in Fiscal Year. WHEREAS, the Board of Directors desires to expand authorized shares to provide an adequate reserve for company capitalization. BE IT RESOLVED THAT: Effective June 3, 2014the company Board of Directors adopted the following update to the Amendments to Articles and Bylaws of the Corporation: 1. GEI Global Energy Corp approves to increase the authorize shares of GEIG Common capital stock to 5,000,000,000 shares. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GEI GLOBAL ENERGY CORP. Date: June 20, 2014 By: /s/K. Joel Berry Name: K. Joel Berry Title: Chief Executive Officer 3
